Citation Nr: 1748521	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  10-32 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a cervical spine disability.


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter B. R.


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from October 1985 to February 1986, from November 1988 to November 1992, from March 1993 to December 1996, and from March 2003 to January 2006.  The Veteran had service in Iraq, and was awarded the Southwest Asia Service Medal with three Bronze Service Stars, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in October 2016, a transcript of which has been associated with the claims file.

This matter was remanded by the Board in May 2017 for additional development, and has been returned to the Board.


FINDING OF FACT

The preponderance of the probative evidence is against finding that the Veteran's cervical spine disability is related to service.  


CONCLUSION OF LAW

A cervical spine disability was not incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a June 2008 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.  Additionally, the Veteran was provided a hearing before the undersigned VLJ in October 2016.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

This claim was remanded in May 2017 to obtain an addendum opinion regarding the Veteran's claimed cervical spine disability.  An opinion was obtained in July 2017.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

Analysis

The Veteran contends that his current cervical spine disability is related to military service, specifically an injury sustained in July 2003, and that he has had neck problems since service.  See October 2016 Hearing Transcript, pp. 3-6, and August 2017 statement.  

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(b) (2017); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran has met the first and second Hickson elements.  VA records show the Veteran has a diagnosis of degenerative disc disease (DDD) of the cervical spine.  Additionally, the Veteran's service treatment records indicate that in July 2003, the vehicle in which the Veteran was riding was struck by a rocket propelled grenade or improvised explosive device.  The Veteran was treated the following day for headaches and a stiff neck, and was diagnosed with headaches "probably secondary to whiplash injury."

Turning to the third Hickson element, the record contains two negative opinions.  The July 2010 examiner opined that the Veteran's cervical spine disability was unrelated to service because the Veteran had degenerative disc disease at multiple levels, which meant it was likely chronic and developed over a period of time rather than suddenly due to an injury.  The July 2017 examiner reached the same conclusion.  Upon review of the service treatment records, the examiner explained that the location of the Veteran's current DDD was unaffected at the time of his in-service whiplash injury.  The examiner also observed that at separation the Veteran's neck and spine were clinically normal, and that he did not report neck pain.  The examiner addressed the Veteran's reports of neck pain after service, but discounted their probative value in light of the objective evidence of record showing a normal spine at separation from service and no further reports of neck pain or stiffness during service, as well as several normal post-service neck evaluations.  The July 2017 VA examiner's opinion is supported by a detailed rationale and is consistent with the evidence of record, and the Board affords it significant weight.

The Board considered the Veteran's assertions regarding a relationship between his in-service injury and his current disability.  See October 2016 Hearing Transcript, pp. 3-6, August 2017 statement.  However, the Veteran has not been shown to have the requisite medical expertise to comment on a complex medical question such as this.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, to the extent that the Veteran reports he had symptoms of neck pain during and since service, DDD is not a chronic disease listed under 38 C.F.R. § 3.309(a) (2017); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) (2017) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In the absence of probative nexus evidence in support of the Veteran's claim, the third Hickson element is not met and service connection for a cervical spine disability must be denied.


ORDER

Entitlement to service connection for a cervical spine disability is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


